Citation Nr: 1424123	
Decision Date: 05/29/14    Archive Date: 06/06/14

DOCKET NO.  09-37 298	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for a left wrist fracture.  

2.  Entitlement to an increased disability rating in excess of 10 percent for traumatic arthritis of the left hand residual to metacarpal fractures.  

3.  Entitlement to an increased disability rating for a left knee disability, separately rated as 10 percent disabling under Diagnostic Code (DC) 5010-5260 for arthritis and 10 percent disabling under DC 5257 for subluxation.  

4.  Entitlement to an increased disability rating for a right knee disability, separately rated as 10 percent disabling under DC 5010-5260 for arthritis and 10 percent disabling under DC 5257 for instability.  

5.  Entitlement to a total disability evaluation due to individual unemployability (TDIU) as a result of service-connected disabilities.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Chad Johnson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1982 to November 1993.  

This appeal comes to the Board of Veterans' Appeals (Board) from October 2007 and December 2007 decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  

A subsequent July 2011 RO decision granted an increased compensable 10 percent disability rating for traumatic arthritis of the left hand residual to metacarpal fractures.  Also granted were separate 10 percent disability ratings for the Veteran's left knee and right knee, based on subluxation and instability, respectively.  As this is not a complete grant of benefits, the Veteran's claims remain on appeal.  See AB v. Brown, 6 Vet. App. 35 (1993).  

Additionally, to avoid further confusion and to accurately describe the disabilities at issue, the Board has recharacterized the issues as shown on the cover page.  

In his September 2009 VA Form 9 substantive appeal, the Veteran requested a hearing before the Board at the local RO.  The following month, the Veteran requested a videoconference hearing before the Board and waived his right to appear personally before the Board.  Then in March 2010, the Veteran and his representative submitted written requests to withdraw the prior request for a videoconference hearing before the Board.  Therefore, the Veteran's hearing request is withdrawn and the Board will proceed to adjudicate the appeal.  38 C.F.R. § 20.704(e) (2013).  

The Board has reviewed the Veteran's physical claims file and any electronic records maintained in the Virtual VA system and the Veterans Benefits Management System (VBMS) to ensure complete review of the evidence of record.  

The issue of entitlement to a total disability rating due to individual unemployability (TDIU) is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  


FINDINGS OF FACT

1.  The Veteran's left wrist fracture, which was preexisting upon his enlistment for active service, did not have onset or increase in severity during active service, and is not etiologically related to active service.  

2.  For the entire period on appeal, traumatic arthritis of the left hand residual to metacarpal fractures is manifested by aching pain, weakness, and decreased grip, but he has not shown ankylosis or limitation of motion which more closely approximates an increased disability rating.  

3.  For the entire period on appeal, a left knee disability is manifested by slight instability and complaints of pain, stiffness, and crepitus, with x-ray evidence of degenerative arthritis, full extension, flexion ranging from 114 degrees to 125 degrees, some crepitus and stiffness, without evidence of additional limitation of motion or loss of function due to pain, fatigue, weakness, lack of endurance, or incoordination.  

4.  For the entire period on appeal, a right knee disability is manifested by slight instability and complaints of pain, stiffness, and crepitus, with x-ray evidence of degenerative arthritis, full extension, flexion ranging from 110 degrees to 124 degrees, some crepitus and stiffness, without evidence of additional limitation of motion or loss of function due to pain, fatigue, weakness, lack of endurance, or incoordination.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for a left wrist fracture have not been met.  38 U.S.C.A. §§ 1110, 1111, 1131, 1137, 1153, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306 (2013).  

2.  The criteria for an increased disability rating in excess of 10 percent for traumatic arthritis of the left hand residual to metacarpal fractures have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (DCs) 5010, 5229 (2013).  

3.  The criteria for an increased disability rating for a left knee disability, separately rated as 10 percent disabling under Diagnostic Code (DC) 5010-5260 for arthritis and 10 percent disabling under DC 5257 for subluxation, have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, DCs 5003, 5010, 5260, 5257 (2013).  

4.  The criteria for an increased disability rating for a right knee disability, separately rated as 10 percent disabling under Diagnostic Code (DC) 5010-5260 for arthritis and 10 percent disabling under DC 5257 for instability, have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, DCs 5003, 5010, 5260, 5257 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Due Process

VA has statutory duties to notify and assist claimants in substantiating a claim for VA benefits.  See, e.g., 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013).  The Veteran initially claimed entitlement to service connection for bilateral knee conditions, a left wrist condition, and a left hand condition in December 2007.  He was provided with notice regarding these claims in January 2006 and subsequent notice regarding disability ratings and effective dates in March 2010.  The Board notes that once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no additional discussion of the duty to notify regarding the initial rating of the Veteran's bilateral knee and left hand conditions is required.  

Regarding the duty to assist, the following records have been obtained and associated with the Veteran's claims file: service treatment records, VA treatment records, and private treatment records.  The Veteran was afforded relevant VA examinations in July 2007, November 2007, and May 2010.  The Board acknowledges the Veteran's statements in his September 2009 VA Form 9 alleging deficiencies in the prior VA examinations.  Specifically, he alleged that the prior examinations did not reflect how much his disabilities affect him in everyday life, and that the examiner did not fully document his reported symptoms.  The Board is sympathetic to the Veteran's contentions in light of his claims; however, as discussed further herein, the Board finds that the VA examinations afforded to the Veteran are adequate for the purposes of adjudicating the claims on appeal.  The Board notes the May 2010 examiner was unable to review the claims file; however, this is harmless, as the previous two examiners had reviewed the claims file in preparation for their examinations, and the May 2010 examiner noted a review of the Veteran's VA medical record, which contained the prior examination reports.  Further, each examiner personally interviewed and examined the Veteran, considered his reported history, provided sufficiently detailed descriptions of the claimed disabilities, and provided analyses to support the resulting opinions, including the information necessary to evaluate his claimed disabilities.  

As all necessary development has been accomplished, no further notice or assistance is required for a fair adjudication of the Veteran's claims and, therefore, appellate review may proceed without prejudice to the Veteran.  

II.  Service Connection - Left Wrist

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2013); 38 C.F.R. § 3.303(a) (2013).  "To establish a right to compensation for a present disability, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

Every person employed in the active military, naval, or air service shall be taken to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. §§ 1111, 1131, 1137 (West 2002).  Only such conditions as are recorded in examination reports at service entrance examination, acceptance, and enrollment are to be considered as noted.  See id.; 38 C.F.R. § 3.304(b) (2013); Crowe v. Brown, 7 Vet. App. 238, 246 (1994).  

A preexisting injury or disease will be considered to have been aggravated by active military, naval, or air service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306 (a) (2013).  Independent medical evidence is needed to support a finding that the preexisting disorder increased in severity in service.  See Paulson v. Brown, 7 Vet. App. 466, 470-71 (1995); Crowe, 7 Vet. App. at 246.  Clear and unmistakable evidence (obvious or manifest) is required to rebut the presumption of aggravation where the preservice disability underwent an increase in severity during service.  38 C.F.R. § 3.306(b).  

If a preexisting disorder is noted upon entry into service, the veteran cannot bring a claim for service connection for that disorder, but the veteran may bring a claim for service-connected aggravation of that disorder.  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  In that case, 38 U.S.C.A. § 1153 applies and the burden falls on the veteran to establish aggravation of the preexisting disorder.  Id.; Horn v. Shinseki, 25 Vet. App. 231, 235 (2012).  If the presumption of aggravation arises, the burden shifts to the government to show a lack of aggravation by establishing that the increase in disability is due to the natural progress of the disease.  Id.  

An increase in disability during service requires that the underlying preexisting condition increase in disability, as opposed to the symptoms of the condition or flare-ups of the condition.  Davis v. Principi, 276 F.3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  

Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. §§ 1137, 1153; 38 C.F.R. §§ 3.304, 3.306(b).  

The Veteran is claiming entitlement to service connection for a left wrist fracture.  During his enlistment examination in July 1982, it was noted that the Veteran had a previously fractured left navicular bone that was treated with a bone graft the year before service.  On a concurrent report of medical history, the Veteran reported that he had broken his left wrist prior to service but denied any disability therefrom.  
The Board finds that it is clear from the enlistment examination report that a defect described as fractured left hand navicular bone was noted upon enlistment examination.  Thus, the Veteran entered service with a preexisting left wrist disability and the presumption of soundness does not apply.  See 38 U.S.C.A. §§ 1111, 1137.  Rather, the burden falls on the veteran to establish aggravation of the preexisting left wrist disorder.  See 38 U.S.C.A. § 1153.  

As the burden lies with the Veteran to show that his left hand navicular fracture increased in disability during service, the evidentiary standard applicable to that showing is appropriate.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b) (West 2002).  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt is meant one which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102 (2013).  The claimant will be given the benefit of the doubt and will prevail when the evidence is in "relative equipoise," and the claim will be denied only if "a fair preponderance of the evidence is against the  claim."  Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).  

The burden of showing an increase in disability can thus be met if either the preponderance of evidence shows that disability due to the Veteran's left hand navicular fracture increased in severity during service or the evidence is approximately balanced (in "relative equipoise") as to this question.  

Therefore, the initial question is whether the evidence is at least in equipoise as to whether disability due to the left hand navicular fracture increased in severity during the Veteran's active service.  If this is not met, the burden never shifts to VA to demonstrate by clear and unmistakable evidence that an increase occurred but was not beyond the natural progression of the condition.  Indeed, the Board finds that the preponderance of evidence is against a finding that there was an increase in disability of the left hand navicular fracture during the Veteran's active service.  

In his December 2005 application for compensation benefits, the Veteran claimed a left wrist disability beginning in 1985.  However, service treatment records do not show any treatment, complaints, or diagnosis pertinent to the left wrist in 1985 or at any other time during service.  The Veteran was involved in a car accident in April 1983 wherein he suffered fractures to three fingers of his left hand; however, there was no resulting injury or treatment of his left wrist.  The prior navicular fracture of the left wrist was detected upon enlistment examination in July 1982 and a scar on the Veteran's left wrist was noted upon a discharge examination in February 1986.  Thus, service treatment records are evidence against a finding of an increase in severity of the Veteran's left wrist condition.  

The Veteran was afforded a November 2007 VA examination, wherein he reported that his left wrist fracture prior to service has been a problem for him over the years, and that he had a bone graft done two years prior to the examination which helped the condition.  Notably, the Veteran did not relate his left wrist pain to the in-service car accident in April 1983.  The examiner also explicitly noted that the condition was not related to the Veteran's involvement in the in-service car accident.  

Physical examination documented a scar over the carpal navicular from the bone graft surgery two years prior.  The Veteran displayed some mildly decreased wrist extension, flexion, and ulnar and radial deviation secondary to the old carpal navicular fracture.  X-rays revealed old fractures of the navicular and distal lateral radius, and the radiologist noted a radiolucency in the distal lateral radius which was probably related to old trauma.  Based upon the examination and x-ray results, the examiner opined that the Veteran's wrist pain at the carpal navicular was more likely than not due to the wrist fracture sustained in 1981 prior to induction.  

The most probative evidence as to whether or not there was an increase in the Veteran's left wrist disability is the November 2007 VA examiner's opinion.  The examiner had sufficient facts before him, appears to have reliably applied reliable medical principles to those facts, and he provided logical reasoning to support his opinion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-304 (2008).  Thus, the Board finds that the weight of the evidence establishes that the Veteran's left navicular wrist fracture did not increase in severity during service beyond the natural progression of the disease.  

The Board notes here that to the extent it may be argued that the old fracture of the Veteran's distal lateral radius, revealed upon x-ray examination in November 2007, is an injury due to the Veteran's active service, the evidence is against such a claim.  As discussed above, service treatment records are completely absent for any complaint, treatment, or diagnosis related to the Veteran's left wrist, to include the distal lateral radius.  There is no mention of treatment of the left wrist, including the distal lateral radius, following the Veteran's involvement in a car accident in April 1983.  There is also no competent nexus evidence relating a fracture of the Veteran's distal lateral radius to active service.  Thus, any implied claim of service connection for a left distal radius fracture is not warranted.  

For the reasons stated above, the Board finds that the preponderance of evidence is against a finding that the Veteran's preexisting left navicular fracture, noted on examination at entrance into active service, increased in disability during his active service.  The appeal must therefore be denied.  There is no reasonable doubt to be resolved as to this issue.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


III.  Increased Ratings  

Ratings for service-connected disabilities are determined by comparing the veteran's symptoms with criteria listed in VA's Schedule for Rating Disabilities, which is based, as far as practically can be determined, on average impairment in earning capacity.  Separate diagnostic codes identify the various disabilities.  38 C.F.R. Part 4 (2013).  In the selection of code numbers assigned to disabilities, injuries will generally be represented by the number assigned to the residual condition on the basis of which the rating is determined.  With diseases, preference is to be given to the number assigned to the disease itself; if the rating is determined on the basis of residual conditions, the number appropriate to the residual condition will be added, preceded by a hyphen.  38 C.F.R. § 4.27 (2013).  

When  rating a service-connected disability, the entire history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).  The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  It is essential that the examination upon which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervations, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity or the like.  38 C.F.R. § 4.40 (2013).  

Evidence of pain, weakened movement, excess fatigability, or incoordination must be considered in determining the level of associated functional loss, taking into account any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions regarding the avoidance of pyramiding, 38 C.F.R. § 4.14 (2013), do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including flare ups.  However, those provisions should only be considered in conjunction with the diagnostic codes predicated on limitation of motion.  38 C.F.R. §§ 4.40, 4.45 (2013).  

The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  Painful, unstable, or malaligned joints, due to healed injury are entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2013).  

With respect to the joints, the factors of disability reside in reductions of their normal excursion of movements in different planes.  Inquiry will be directed to these considerations: (a) less movement than normal (due to ankylosis, limitation or blocking, adhesions, tendon-tie-up, contracted scars, etc.); (b) more movement than normal (from flail joint, resections, nonunion of fracture, relaxation of ligaments, etc.); (c) weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.); (d) excess fatigability; (e) incoordination, impaired ability to execute skilled movements smoothly; and (f) pain on movement, swelling, deformity or atrophy of disuse.  Instability of station, disturbance of locomotion, and interference with sitting, standing, and weight-bearing are related considerations.  For the purpose of rating disability from arthritis, the knee is considered one major joint.  38 C.F.R. § 4.45.  

Arthritis shown by X-ray studies is rated based on limitation of motion of the affected joint.  When limitation of motion would be noncompensable under a limitation-of-motion code, but there is at least some limitation of motion, a 10 percent rating may be assigned for each major joint so affected.  38 C.F.R. § 4.71a, Diagnostic Codes (DCs) 5003, 5010 (2013).  The criteria for the evaluation of traumatic arthritis direct that the evaluation be conducted under DC 5003, which states that degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a, DC 5003, 5010. When, however, the limitation of motion is noncompensable under the appropriate diagnostic codes, a rating of 10 percent may be applied to each such major joint or group of minor joints affected by limitation of motion.  The limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, DC 5003.  In the absence of limitation of motion, X-ray evidence of arthritis involving two or more major joints or two or more minor joint groups, will warrant a rating of 10 percent; in the absence of limitation of motion, X-ray evidence of arthritis involving two or more major joint groups with occasional incapacitating exacerbations will warrant a 20 percent rating.  The above ratings are to be combined, not added under DC 5003.  38 C.F.R. § 4.71a, DC 5010, Note 1.  


III.A.  Left Hand Arthritis

The Veteran's service-connected traumatic arthritis of the left hand residual to metacarpal fractures is currently rated as 10 percent disabling under DC 5010-5229.  38 C.F.R. § 4.71a, DC 5229.  The hyphenated diagnostic code in this instance indicates that traumatic arthritis under DC 5010 is the service-connected disorder and limitation of motion of the index or long finger is a residual condition under DC 5229.  See 38 C.F.R. § 4.27.  

Under DC 5229, a noncompensable rating is warranted for limitation of motion of the index or long major or minor finger with a gap of less than 1 inch (2.5 cm.) between the fingertip and the proximal transverse crease of the palm, with the finger flexed to the extent possible, and; extension is limited by no more than 30 degrees.  38 C.F.R. § 4.71a, DC 5229.  A maximum 10 percent rating is warranted for limitation of motion of the major or minor index or long finger with a gap of one inch (2.5 cm.) or more between the fingertip and the proximal transverse crease of the palm, with the finger flexed to the extent possible, or; with extension limited by more than 30 degrees.  Id.  

With respect to other potentially applicable diagnostic codes, the diagnostic codes pertaining to range of motion of the fingers are found in 38 C.F.R. § 4.71a, DCs 5216 to 5230.  

Note (1) under the criteria for Evaluation of Ankylosis or Limitation of Motion of Single or Multiple Digits of the Hand indicates that, for digits 2 through 5, zero degrees of flexion represents the fingers fully extended, making a straight line with the rest of the hand.  38 C.F.R. § 4.71a, Evaluation of Ankylosis or Limitation of Motion of Single or Multiple Digits of the Hand.  The position of function of the hand is with the metacarpophalangeal and proximal interphalangeal joints flexed to 30 degrees; only joints in these positions are considered to be in favorable position.  Id.  For digits 2 through 5, the metacarpophalangeal joint has a range of 0 to 90 degrees of flexion, the proximal interphalangeal joint has a range of 0 to 100 degrees of flexion, and the distal interphalangeal joint has a range of 0 to 70 or 80 degrees of flexion.  Id.  

Note (2) indicates that, when two or more digits of the same hand are affected by any combination of amputation, ankylosis, or limitation of motion that is not otherwise specified in the rating schedule, the evaluation level assigned will be that which best represents the overall disability (i.e., amputation, unfavorable or favorable ankylosis, or limitation of motion), assigning the higher level of evaluation when the level of disability is equally balanced between one level and the next higher level.  Id.  

Note (3), for evaluation of ankylosis of the index, long, ring, and little fingers states as follows: 

(i) If both the metacarpophalangeal and proximal interphalangeal joints of a digit are ankylosed, and either is in extension or full flexion, or there is rotation or angulations of a bone, evaluate as amputation without metacarpal resection, at proximal interphalangeal joint or proximal thereto; 

(ii) If both the metacarpophalangeal and proximal interphalangeal joints of a digit are ankylosed, evaluate as unfavorable ankylosis, even if each joint is individually fixed in a favorable position; 

(iii) If only the metacarpophalangeal or proximal interphalangeal joint is ankylosed, and there is a gap of more than two inches (5.1 cm.) between the fingertip and the proximal transverse crease of the palm, with the finger flexed to the extent possible, evaluate as unfavorable ankylosis; 

(iv) If only the metacarpophalangeal or proximal interphalangeal joint is ankylosed, and there is a gap of two inches (5.1 cm.) or less between the fingertip and the proximal transverse crease of the palm, with the finger flexed to the extent possible, evaluate as favorable ankylosis.  Id.  

(5) If there is limitation of motion of two or more digits, evaluate each digit separately and combine the evaluation.  Id.  

Under DC 5218, a 30 percent rating is warranted for unfavorable ankylosis of the index, long, and ring fingers of the minor hand; VA should also consider whether an evaluation for amputation is warranted.  38 C.F.R. § 4.71a, DC 5218.  

Under DC 5222, a 20 percent rating is warranted for favorable ankylosis of the index, long, and ring fingers of the minor hand; VA should also consider whether an evaluation for amputation is warranted.  38 C.F.R. § 4.71a, DC 5222.  

Finally, under DC 5230, a noncompensable rating is assigned for any limitation of motion of the ring or little finger of the major or minor hand.  38 C.F.R. § 4.71a, DC 5230.  

The Board now turns to the pertinent evidence with the above criteria in mind.  The Veteran was first afforded a VA examination regarding his left hand disability in November 2007.  The examiner reviewed the Veteran's claims file and obtained a medical history, including his in-service fracture of the second, third, and fourth metacarpals.  The Veteran, who is right hand dominant, reported frequent cramping of the left hand with and without use, increased with use and repetition.  He also reported daily aching pain and decreased grip in the left hand.  Physical examination revealed no obvious deformity, but some mild thickening over the proximal second, third, and fourth metacarpals on the extensor surface.  Some bony protuberances were noted upon palpation, with tenderness.  There was no atrophy of the intrinsic muscles.  The Veteran was able to fully flex the fingers, and his left hand grip was rated at 5/5, despite his report of decreased grip.  X-rays confirmed the old healed metacarpal fractures, and the examiner diagnosed post-traumatic arthritis of the left hand secondary to multiple fractures.  

At a subsequent VA examination in May 2010, the Veteran denied any trauma, surgery, or hospitalizations related to his left hand disability since the prior VA examination in November 2007.  He reported that his long, ring, and little fingers would curl, draw, and cramp up frequently, which required him to manually extend and massage the fingers.  He also reported constant hand pain, worsened by grasping or gripping objects, and stated that he had increased weakness in the left hand since the prior VA examination in that he was unable to adequately grasp objects and maintain a grip.  The examiner noted that although disabled from the workforce by other health conditions, the Veteran reported difficulty in working construction in the past due to his inability to adequately grip tools.  

The examiner noted that the Veteran wore a brace on his left hand and wrist.  Physical examination revealed no redness, increased warmth, or swelling of the left hand, although there was some mild prominence of the mid-shaft of the second, third, and fourth metacarpals, with mild tenderness noted.  The examiner also noted the existing surgical scars were non-tender.  A mild atrophy of the hypothenar eminence was noted.  The Veteran was able to fully close all his fingers into a fist.  There was normal coordination of the left hand and fingers with normal thumb-to-fingertip and thumb-to-palm opposition without leaving a gap.  He could fully close all fingers to the distal palmar crease with full range of motion at the metacarpophalangeal, proximal interphalangeal, and distal interphalangeal joints of the second, third, and fourth digits.  Metacarpophalangeal flexion was from 0 to 90 degrees, proximal interphalangeal flexion was from 0 to 110 degrees, and distal interphalangeal flexion was from 0 to 75 degrees on each digit.  The extension of the metacarpophalangeal joint was diminished at -5 degrees for the third and fourth digits of the metacarpophalangeal joint.  Grip and interosseous strength against resistance for abduction and adduction was rated at 4/5.  There was diminished strength in the left hand for grasping, gripping, pushing, twisting, and pulling.  There was no evidence of further loss of function, range of motion, fatigue, weakness, lack of endurance, or incoordination due to painful joint motion resulting from sustained or repetitive use.  X-rays showed evidence of minimal degenerative arthritis in the first carpal metacarpal joint.  There was also evidence of slight diffuse narrowing of the intercarpal joints and a minimal degenerative arthritic change at the lunate triquetrum joint.  A diagnosis of traumatic arthritis of the left hand residual to metacarpal fractures causing moderate functional limitations was given by the examiner.  

After reviewing the evidence, the Board finds that the Veteran's left hand disability is not shown to approximate the functional equivalent of the limitation of motion contemplated by a compensable rating under DCs 5229 or 5230.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.7.  Throughout the appeal period, the Veteran has not demonstrated favorable or unfavorable ankylosis.  In fact the Veteran retains good range of motion of the index, long, and ring fingers and was able to touch the tip of the left thumb to all four fingers and touch all four fingertips to the palmar crease.  38 C.F.R. § 4.71a, Evaluation of ankylosis or limitation of motion of single or multiple digits of the hand, Note 3 (iv) (defining favorable ankylosis as ankylosis of the metacarpophalangeal or proximal interphalangeal joint and a gap of two inches or less between the fingertips and the proximal transverse crease of the palm with the fingers flexed to the extent possible).  

The Board has also considered whether there is any additional functional loss not contemplated in the current rating.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; see also DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  In this regard, the Board notes that Veteran has reported pain, cramping, aching, and weakness.  As such the Board very carefully considered the provisions of painful motion under 38 C.F.R. § 4.59 and Burton v. Shinseki, 25 Vet. App. 1 (2011).  However, 38 C.F.R. § 4.59 notes it is the intent to recognize actually painful, unstable, or malaligned joints as entitled to at least the minimum compensable rating.  Here, the Veteran is already in receipt of the minimum 10 percent rating for his painful arthritis, without limitation of motion, under DC 5003.  An increased 20 percent rating is not warranted under DC 5003, as there is no x-ray evidence of involvement of two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, DC 5003.  (emphasis added).  

Although DC 5003 does not define what constitutes an "incapacitating exacerbation", the term is defined elsewhere in the Rating Schedule for the musculoskeletal system in regards to intervertebral disc syndrome and in the Rating Schedule for the digestive system.  See 38 C.F.R. § 4.71a, DC 5243, Note 1; see also 38 C.F.R. § 4.114, DCs 7345 and 7354, Notes (2) (2013).  As used therein, an incapacitating episode is a period of acute signs and symptoms that require bed rest prescribed by a physician and treatment by a physician.  Id.  

The Board has thoroughly reviewed the evidence of records in this regard, and finds that at no point does the Veteran allege or the medical record document bed rest specifically prescribed by a physician due to his left hand condition.  Therefore, the evidence is not persuasive in demonstrating that the Veteran's hand disability resulted in any "incapacitating exacerbations."  Accordingly, the Board finds that the evidence does not warrant a higher 20 percent rating under DC 5003.  

The Board has considered the application of the other potentially relevant diagnostic codes discussed above, but none are applicable in this instance.  See Schafrath, 1 Vet. App. 589.  

Thus, as the evidence of record does not reveal impairment sufficient to meet the rating criteria in excess of 10 percent, the preponderance of the evidence is against assignment of a higher rating for the Veteran's traumatic arthritis of the left hand residual to metacarpal fractures.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  


III.B.  Left Knee Disability

The Veteran is seeking a higher disability rating for his service-connected left knee disability, which is separately rated as 10 percent disabling under DC 5010-5260 for arthritis and 10 percent disabling under DC 5257 for subluxation.  38 C.F.R. § 4.71a, DCs 5010-5260, 5257.  The hyphenated diagnostic code in this instance indicates that traumatic arthritis under DC 5010 is the service-connected disorder and limitation of flexion of the leg is a residual condition under DC 5260.  See 38 C.F.R. § 4.27.  

As discussed herein, the Board finds that increased ratings in excess of 10 percent for the Veteran's left knee arthritis and instability are not warranted for any period on appeal.  Thus, the Board confirms and continues the Veteran's separate 10 percent evaluations under DC 5010-5260 for arthritis with a noncompensable limitation of motion and DC 5257 for slight instability.  See 38 C.F.R. § 4.71a, DCs 5003, 5010, 5257, 5260.  

Turning to the evidence of record, the Veteran was first afforded a VA examination of his left knee in July 2007.  At that time, he reported his left knee was less symptomatic than his right knee.  He reported discomfort and pain on a daily basis rated at 4/10, increased to 5/10 at the end of the day.  He stated that he would apply ice and heat at least four or five times a week after work and at least once daily he would take Vicodin for bilateral knee pain.  He reported avoiding kneeling at work due to the discomfort involved.  He denied any swelling or locking of the left knee, but reported a sense of crepitus.  The Veteran further denied any related falls.  His gait was normal and he was independently ambulatory.  

Range of motion testing revealed full extension and 120 degrees of flexion with stiffness followed by pain, but no weakness, fatigability, or incoordination.  Range of motion was not limited further upon repetition.  There was some deformity and tenderness in the patella, but no false motion in the patella itself.  There was no effusion or heat in the left knee, no gross clinical instability, and McMurray and drawer signs were negative.  

X-ray findings were consistent with degenerative changes and revealed a normal joint outline with some calcification present adjoining the medial tibial condyle, which could represent spur formation, and an intact patella.  The examiner diagnosed status post internal fixation of the left patella following a motor vehicle accident with current evidence of osteoarthritis.  

At a subsequent VA examination in May 2010, the Veteran reported a progressive worsening of the constant pain in his left knee, with a minimum severity of 8/10 and a maximum severity at 10/10.  He endorsed popping and grinding, as well as stiffness of the left knee.  He stated the left knee was less flexible than the right and reported tenderness throughout the left knee.  He reported occasional swelling without redness or increased heat, locking, or catching, but reported a feeling of instability and giving way 2-4 times daily, resulting in frequent falls without serious injury.  He reported increased pain with any prolonged or strenuous weightbearing activity or prolonged immobilization.  He denied dislocation and was unsure of any subluxation.  He reported treatment with Vicodin, ice, and heat, and wears a hinged knee brace on a daily basis for 10-12 hours with improvement in left knee symptoms.  The Veteran was noted to have a mild left lower extremity limp, with no abnormal wear pattern on his shoes and no evidence atrophy of the lower extremities.  His left knee had mildly increased warmth compared to the right knee, but no redness of effusion.  The surgical scar was nontender without inflammation.  The entire left knee was tender, with moderate crepitus.  Range of motion was 0 degrees extension to 114 degrees active and 125 degrees passive flexion, with complaints of pain.  There was no further evidence of limitation due to pain, weakness, stiffness, or fatigability on repetition.  Anterior and posterior drawer signs were negative. There was no varus or valgus instability at 0 and 30 degrees.  Lachman's test was negative, and McMurray's test was positive for complaints of medial joint pain.  

The examiner studied x-ray results and diagnosed severe degenerative arthritis of the left knee with torn medial meniscus, status post open reduction internal fixation of a left patellar fracture.  

As discussed above, x-ray results from VA examinations in July 2007 and May 2010 have shown degenerative arthritis in the Veteran's left knee; however, an increased rating of 20 percent is not warranted under DC 5003 as there is no x-ray evidence of involvement of two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, DC 5003.  (emphasis added).  

In making this determination, the Board again notes that for the purpose of rating disability from arthritis, the knee is considered one major joint.  38 C.F.R. § 4.45.  Further, although DC 5003 does not define what constitutes an "incapacitating exacerbation", the term is defined elsewhere in the Rating Schedule for the musculoskeletal system in regards to intervertebral disc syndrome and in the Rating Schedule for the digestive system.  See 38 C.F.R. § 4.71a, DC 5243, Note 1; see also 38 C.F.R. § 4.114, DCs 7345 and 7354, Notes (2) (2013).  As used therein, an incapacitating episode is a period of acute signs and symptoms that require bed rest prescribed by a physician and treatment by a physician.  Id.  

The Board has thoroughly reviewed the evidence of records in this regard, and finds that at no point does the Veteran allege or the medical record document bed rest specifically prescribed by a physician due to his left knee condition.  Therefore, the evidence is not persuasive in demonstrating that the Veteran's left knee disability resulted in any "incapacitating exacerbations."  Accordingly, the Board finds that the evidence does not warrant a higher 20 percent rating under DC 5003.  

Further, a higher rating is not warranted based upon limitation of motion findings under DC 5260.  The Board notes that with regards to range of motion, for rating purposes, normal range of motion in a knee joint is from 0 to 140 degrees.  38 C.F.R. § 4.71, Plate II.  Under DC 5260, limitation of flexion of a leg to 60 degrees warrants a noncompensable rating.  38 C.F.R. § 4.71a, DC 5260.  Under DC 52612, limitation of extension of a leg to 5 degrees warrants a noncompensable rating.  38 C.F.R. § 4.71a, DC 5261.  

As documented in the VA examinations discussed above, the Veteran does not have limitation of motion which would result in a compensable rating under DC 5260.  He is currently in receipt of a 10 percent rating under DC 5003 for arthritis shown by X-ray studies rated based on noncompensable limitation of motion, and is not entitled to a higher 20 percent rating, which would require more extensive limitation of motion than is displayed by the Veteran.  38 C.F.R. § 4.71a, Diagnostic Codes (DCs) 5003, 5010.  

Under DC 5257, a 10 percent rating is warranted for slight recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a, DC 5257.  A 20 percent rating is warranted for moderate recurrent subluxation or lateral instability.  Id.  Finally, a maximum 30 percent rating is warranted for severe subluxation or lateral instability.  Id.  The Board notes that the terms "slight," "moderate," and "severe" are not defined in the rating schedule; therefore, rather than applying a mechanical formula, VA must evaluate all the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6 (2013).  

The Board also recognizes the Veteran's reports during the May 2010 VA examination of left knee instability and giving way, resulting in falls reported as 2-4 times daily.  While the Board has considered the Veteran's lay statements in considering whether a higher rating is warranted under DC 5257, the Board finds the objective medical findings of the VA examiner to be more probative as to the level of severity in this instance.  In particular, the May 2010 VA examination report documents the examiner's objective findings that there was no varum or valgus instability found at 0 and 30 degrees.  Therefore, the Board declines to assign a higher 20 percent rating for moderate recurrent subluxation or lateral instability of the Veteran's right knee.  

As the record reflects x-ray findings including a torn left medial meniscus, the Board also considered application of DC 5258.  Under DC 5258, a 20 percent disability rating is warranted when there is dislocation of the semilunar cartilage (meniscus) with frequent episodes of locking, pain, and effusion into the joint.  As these criteria are written in the conjunctive, all three elements must be met.  See Melson v. Derwinski, 1 Vet. App. 334 (1991) (use of the conjunctive "and" in a statutory provision meant that all of the conditions listed in the provision must be met); compare Johnson v. Brown, 7 Vet. App. 95 (1994) (only one disjunctive "or" requirement must be met in order for an increased rating to be assigned).  The Board notes that while the Veteran has consistently endorsed pain as a symptom, he has denied episodes of locking, and physical examination has not documented locking or effusion in his knees.  Additionally, because DC 5258 contemplates similar symptoms as DC 5003, under which the Veteran is already being compensated for painful movement, additional compensation under DC 5258 would be impermissible pyramiding.  See 38 C.F.R. § 4.14 (2013).  

Finally, the record does not suggest that the Veteran has ankylosis, symptomatic removal of semilunar cartilage, impairment of the tibia and fibula, or genu recurvatum, therefore DCs 5256, 5259, 5262, and 5263 are not for application.  

Thus, as the evidence of record does not reveal impairment sufficient to meet the rating criteria in excess of 10 percent for arthritis or instability of the Veteran's left knee, the preponderance of the evidence is against assignment of a higher rating for the Veteran's left knee disability.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert, 1 Vet. App. at 53-56.  


III.C.  Right Knee Disability

The Veteran also seeks an increased disability rating for his service-connected right knee disability, which is also separately rated as 10 percent disabling under DC 5010-5260 for arthritis and 10 percent disabling under DC 5257 for instability.  38 C.F.R. § 4.71a, DCs 5010-5260, 5257.  As with the left knee, the hyphenated diagnostic code in this instance indicates that traumatic arthritis under DC 5010 is the service-connected disorder and limitation of flexion of the leg is a residual condition under DC 5260.  See 38 C.F.R. § 4.27.  

As discussed herein, the Board finds that increased ratings in excess of 10 percent for the Veteran's  right knee arthritis and instability are not warranted for any period on appeal.  Thus, the Board confirms and continues the Veteran's 10 percent evaluations under DC 5010-5260 for arthritis with a noncompensable limitation of motion and DC 5257 for slight instability.  See 38 C.F.R. § 4.71a, DCs 5003, 5010, 5257, 5260.  

Turning to the evidence of record, the Veteran was first afforded a VA examination of his knees in July 2007.  At that time, the Veteran reported chronic discomfort of the right knee rated at 6/10 and increasing to 7-8/10 by the end of the day, at which time he will often apply ice or heat.  He also reported taking at least one Vicodin tablet daily for bilateral knee pain, although he noted the right knee is more symptomatic.  He denied swelling or locking in the right knee and reported having his family physician aspirate fluid from the right knee on one occasion years before.  He did not wear a brace on the right knee at the time of examination but reported he would wear one while going out in public with his wife.  He reported crepitus and discomfort when crouching or kneeling, and stated he could stand 30-45 minutes, including standing or walking without having to sit down.  

Range of motion findings revealed full extension with 113 degrees of flexion in the right knee, with pain and stiffness in equal proportion, rather than fatigability, weakness, or incoordination.  Range of motion was not further limited upon repetition.  There was no heat or effusion, and McMurray and drawer signs were negative.  The Veteran's gait was normal and he was independently ambulatory.  X-rays of the right knee revealed a normal right knee, status post arthroscopic removal of loose bodies.  

At a subsequent VA examination in May 2010, the Veteran reported worsening right knee pain, without specific trauma, surgery, or hospitalization since the prior VA examination.  He reported pain over the entire anterior aspect of the right knee joint at a minimum severity of 7-8/10 and a maximum of 10/10.  Severe popping and grinding of the knee was noted upon movement.  The Veteran also endorsed weakness, possible occasional subluxation with catching, and instability.  He reported the knee gives way 2-3 times per week, resulting in falls without serious injury.  He denied locking, dislocation, heat, or redness, and endorsed tenderness and occasional swelling of the right knee.  He reported taking Vicodin four times per day which helps the pain slightly, in addition to using ice and heat.  He uses a hinged knee brace daily for 4-6 hours at a time and reported that right knee pain limited his walking to 2 blocks distance and standing to 20 minutes at a time.  He reported being on 100% disability from construction work since 2006 due to multiple conditions including cervical and lumbar spine conditions as well as his bilateral knee conditions.  

Physical examination revealed no evident atrophy of the lower extremities.  There was no redness, increased warmth, or effusion of the right knee.  The existing surgical scar was nontender, although there was tenderness over the entire anterior aspect of the right knee.  There was mild crepitation of the patella.  Range of motion was 0 degrees extension to 110 degrees active flexion and 124 degrees passive flexion limited by complaints of severe pain and instability.  There was no evidence of further limitation due to pain, weakness, stiffness, or fatigability on repetitive testing.  Anterior and posterior drawer signs were negative, as were Lachman's and McMurray's tests.  There was no varum or valgus instability noted at 0 and 30 degrees.  

The examiner studied x-ray results and diagnosed moderately severe degenerative arthritis of the right knee with torn medial meniscus, status post arthroscopic removal of loose bodies.  

As discussed above, x-ray results from VA examinations in July 2007 and May 2010 have shown degenerative arthritis in the Veteran's left knee; however, an increased rating of 20 percent is not warranted under DC 5003 as there is no x-ray evidence of involvement of two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, DC 5003.  (emphasis added).  

In making this determination, the Board again notes that for the purpose of rating disability from arthritis, the knee is considered one major joint.  38 C.F.R. § 4.45.  Further, as discussed above, other diagnostic codes define an incapacitating episode as a period of acute signs and symptoms that require bed rest prescribed by a physician and treatment by a physician.  See 38 C.F.R. § 4.71a, DC 5243, Note 1; see also 38 C.F.R. § 4.114, DCs 7345 and 7354, Notes (2) (2013).  There is no documented bed rest specifically prescribed by a physician due to his right knee condition.  Accordingly, the Board finds that the evidence does not warrant a higher 20 percent rating under DC 5003.  

Further, a higher rating is not warranted based upon the limitation of motion findings under DC 5260 reviewed above.  As documented in the VA examinations discussed above, the Veteran does not have limitation of motion which would result in a compensable rating under DC 5260.  He is currently in receipt of a 10 percent rating under DC 5003 for arthritis shown by X-ray studies rated based on noncompensable limitation of motion, and is not entitled to a higher 20 percent rating, which would require further limitation of motion than is displayed by the Veteran.  38 C.F.R. § 4.71a, Diagnostic Codes (DCs) 5003, 5010.  

The Board has also considered whether a higher rating is warranted under the criteria of DC 5257 discussed previously.  The Board recognizes the Veteran's reports of right knee subluxation and instability resulting in falls 2-3 times per week.  While the Board has fully considered the Veteran's lay statements, the Board finds the findings of the VA examiner to be more probative as to the level of severity in this instance.  The May 2010 VA examination report documents the examiner's objective medical findings that there was no varum or valgus instability found at 0 and 30 degrees.  Therefore, the Board declines to assign a higher rating for moderate recurrent subluxation or lateral instability of the Veteran's right knee.  

As the record reflects x-ray findings including a torn right medial meniscus, the Board also considered application of DC 5258.  Under DC 5258, a 20 percent disability rating is warranted when there is dislocation of the semilunar cartilage (meniscus) with frequent episodes of locking, pain, and effusion into the joint.  As these criteria are written in the conjunctive, all three elements must be met.  See Melson, supra.  The Board notes that while the Veteran has consistently endorsed pain as a symptom, he has denied episodes of locking, and physical examination has not documented locking or effusion in his knees.  Additionally, because DC 5258 contemplates similar symptoms as DC 5003, under which the Veteran is already being compensated for painful movement, additional compensation under DC 5258 would be impermissible pyramiding.  See 38 C.F.R. § 4.14.  

Finally, the record does not suggest that the Veteran has ankylosis, symptomatic removal of semilunar cartilage, impairment of the tibia and fibula, or genu recurvatum, therefore DCs 5256, 5259, 5262, and 5263 are not for application.  

Thus, as the evidence of record does not reveal impairment sufficient to meet the rating criteria in excess of 10 percent for arthritis or instability of the Veteran's left knee, the preponderance of the evidence is against assignment of a higher rating for the Veteran's right knee disability.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert, 1 Vet. App. at 53-56.  


IV.  Extraschedular Consideration  

Consideration has also been given regarding whether the schedular evaluation is inadequate, requiring that the RO refer a claim to the Chief Benefits Director or the Director of Compensation for consideration of an extraschedular evaluation where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2013).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a Veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating, otherwise, the schedular evaluation is adequate, and referral is not required.  Id. at 116.  

The schedular evaluation in this case is adequate.  Ratings in excess of that assigned are provided for certain manifestations of the Veteran's left hand and bilateral knee disorders, but the medical evidence reflects that those manifestations are not present in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's disabilities as the functional impairments he describes (including pain, aching, and cramping in the left hand and pain, instability, and crepitus in the knees) are contemplated in the rating criteria, with the application of DeLuca and 38 C.F.R. § 4.59.  Therefore, the Veteran's disability picture is contemplated by the rating schedule and no extraschedular referral is required.  


ORDER

Service connection for a left wrist disability is denied.  

An increased disability rating in excess of 10 percent for traumatic arthritis of the left hand residual to metacarpal fractures is denied.  

An increased disability rating for a left knee disability, separately rated as 10 percent disabling under Diagnostic Code (DC) 5010-5260 for arthritis and 10 percent disabling under DC 5257 for subluxation, is denied.  

An increased disability rating for a right knee disability, separately rated as 10 percent disabling under Diagnostic Code (DC) 5010-5260 for arthritis and 10 percent disabling under DC 5257 for instability, is denied.  


REMAND

The United States Court of Appeals for Veterans Claims (Court) has held that a TDIU claim is part of an increased rating claim when such is reasonably raised by the Veteran or the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  

The Board finds evidence indicating that the Veteran was rendered unemployable during the period on appeal due to various health conditions, including his service-connected left hand and bilateral knee conditions, and nonservice-connected cervical and lumbar spine conditions.  At the time of the July 2007 VA examination, the Veteran was employed full-time in maintenance.  In November 2007, the Veteran reported that he did not miss work or require special accommodations due to his left hand disability, but he did report getting cramps while working, in addition to having to leave a prior irrigation job due to his hand condition.  A December 2007 letter from the Veteran's employer indicates that he was cleared for "limited duty" by his doctor, but that he could not use his left hand except "as tolerated."  The employer states that they were unable to hold the Veteran's position any longer and would be filling it with another employee, and they did not have a "limited duty" position for the Veteran at the time.  Finally, at the May 2010 VA examination, the Veteran reported he was disabled from construction work since 2006 due to conditions including his spine and bilateral knees.  As there is at least some indication that the Veteran was rendered unemployable, at least in part, due to service-connected disabilities, and it is unclear to what extent the service-connected disabilities in particular affected his employment, the Board finds that the Veteran should be afforded a VA examination as to the nature of his employability.  

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran and his representative with appropriate notice with respect to the claim for a TDIU.  Also ask the Veteran to furnish any additional information and/or evidence pertinent to a claim for a TDIU.  

2.  Once the above development is completed, schedule the Veteran for a VA examination.  The examiner should fully review the Veteran's claims file prior to the examination.  The examiner should specifically indicate whether the Veteran is precluded from securing or following any gainful employment (consistent with his education, training, and occupational experience) solely due to his service-connected disabilities, including his left hand and bilateral knee conditions.  Any opinion should be fully supported by clear reasoning and rationale.  

3.  Following the completion of the above, adjudicate the TDIU claim.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC) and be given the opportunity to respond before the case is returned to the Board, if otherwise in order.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).  



____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


